Citation Nr: 0732239	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1957 to April 
1960 and from March 1966 to August 1973.  The veteran also 
served in the Reserves or National Guard in the early to mid 
1980s.  He died in July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim of 
service connection for the cause of the veteran's death.

In August 2007, the appellant's custodian, the veteran's 
former spouse, provided testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The Board notes that "R.C.L.", a child of the veteran from 
a different marriage, filed a claim for service connection 
for the cause of the veteran's death.  However, Mr. L. did 
not appeal the February 2005 rating decision which denied his 
claim and, therefore, that issue is not before the Board at 
this time.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
July 2004 as a result of hypovolemic shock and upper 
digestive tube bleeding.

2.  At the time of his death, the veteran established service 
connection for lumbar syndrome with sciatica and traumatic 
degenerative changes, cervical spondylosis, compression 
fractures of the thoracic spine with traumatic degenerative 
changes, tinnitus, left frontal sinusitis, left ear hearing 
loss, and individual unemployability.

3.  There is no relationship between the cause of the 
veteran's death and his period of service or a service-
connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1310 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the evidence supports 
granting service connection for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation (DIC) for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A.  § 1110, 1131; 
38 C.F.R. § 3.303(a).  

VA considers the veteran's death a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

In this case, the veteran died in July 2004.  The certificate 
of death lists hypovolemic shock and upper digestive tube 
bleeding.  However, the certificate of death lists none of 
the service-connected disabilities as a cause of death, 
providing evidence against this claim.  

Nevertheless, the appellant maintains that the veteran's 
service connected conditions resulted secondarily in his 
death due to the medications VA prescribed as treatment.  In 
other words, it is claimed that a service-connected 
disability either caused or contributed to the veteran's 
death.

The medical record do not support such a contention, and in 
fact provide evidence against such a finding.  The veteran's 
service medical records make no reference to a cardiovascular 
or digestive disorder.  Although the veteran reported 
frequent indigestion and stomach trouble during his 
separation examination and Report of Medical History in 
October 1984, the military never diagnosed this condition in 
service and this problem was not aggravated by active duty 
for training.  In addition, the veteran specifically denied 
any heart problems by checking the box "No."  

In this regard, a VA compensation examination in May 1974 was 
negative for hypertension.  Indeed, a VA examiner in January 
1986 recorded BP as 124/90, 120/85, 118/80 and 120/80 and 
indicated there was no evidence of hypertension.  Hence, the 
Board finds that these records provide highly probative 
evidence against the appellant's claim.

VA outpatient and private treatment records also fail to 
support the appellant's claim and provide more evidence 
against the claim.  In this regard, the Board is unable to 
find any competent medical evidence showing or indicating 
that the veteran's service-connected disabilities caused or 
contributed to his death.  

In short, the record clearly shows that the veteran's 
cardiovascular and digestive problems had their onset in 1994 
and 1984, respectively, several years after his separation 
from active duty, with no indication that medication used to 
treat the condition caused or contributed to his death.  The 
United States Court of Appeals for the Federal Circuit 
indicates that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

With respect to the lay contentions in this case, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for the cause of the veteran's 
death based on medication used to treat a service connected 
disorder is not a condition capable of lay diagnosis.  See 
Espiritu and Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. 
App. August 24, 2007).

As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

In addition, if the veteran's death is not determined to be 
service connected, as in this case, a surviving spouse may 
still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a), benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service connected.  A "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who at death was either 
in receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

The phrase "entitled to receive" means that at the time of 
death, the veteran had service-connected disabilities rated 
totally disabling by VA, but was not receiving compensation 
due to one of eight possible circumstances.  See 38 C.F.R. § 
3.22(b). This does not apply to the veteran because he was 
receiving compensation at the time of his death.

In a November 2002 rating decision, the RO granted the 
veteran individual unemployability (TDIU) and assigned a 100 
percent evaluation on the basis that he is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected injuries.  The RO provided an effective 
date of January 3, 2002.  

Based on the above, the veteran was not continuously rated 
totally disabling for ten or more years immediately preceding 
his death.  In addition, the record shows that the veteran 
received a discharge from active service in August 1973.  As 
such, the veteran is not a "deceased veteran" for purposes 
of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  In 
addition, there has been no allegation or evidence of error 
in any prior final decision, nor has the appellant or her 
representative identified any other basis for granting this 
claim. 38 C.F.R. § 3.22(b)(1).

Entitlement to this benefit may still be granted if it can be 
shown that there was clear and unmistakable error in the 
prior rating actions of the RO that assigned and confirmed a 
rating less than total prior to January 3, 2002, when the 
veteran was awarded a total disability evaluation.  In the 
August 2007 Travel Board hearing, the appellant appears to 
contend that error exists and that the veteran should have 
received his 100 percent evaluation earlier. 

Even if the Board were to interpret the appellant's claim as 
an allegation of clear and unmistakable error, it would not 
be sufficient to raise the issue.  Merely to state that there 
was clear and unmistakable error in a prior decision will not 
suffice; rather, there must be some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error, that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
results would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40 (1993) and 
Mata v. Principi, 3 Vet. App. 558 (1992).  See also Damrel v. 
Brown, 6 Vet. App. 242 (1994); Akins v. Derwinski, 1 Vet. 
App. 228 (1991); Saylock v. Derwinski, 3 Vet. App. 394 
(1992); and Crippen v. Brown, 9 Vet. App. 412 (1996).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

The Board has reviewed the rating decision at issue and finds 
no evidence of clear and unmistakable error in any rating 
determination.  There being no valid claim of clear and 
unmistakable error raised by the appellant, and no basis for 
awarding benefits under 38 U.S.C.A. § 1318 (West Supp. 2005); 
the claim of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 (West Supp. 2005), is 
denied as a matter of law.




The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, a letter by the RO in December 2004 
(1) informed the appellant about the information and evidence 
not of record that is necessary to substantiate her claim; 
(2) informed her about the information and evidence that VA 
will seek to provide; (3) informed her about the information 
and evidence she is expected to provide; and (4) requested 
her to provide any evidence in her possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant.  However, none of the 
medical records provides any support for the appellant's 
claim that the veteran's service-connected disabilities 
contributed to his death.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA or the Court.
 
The Board notes that no medical opinion has been obtained 
with respect to the claim.  However, the Board finds that the 
evidence, which reveals that the veteran did not have this 
disability during service and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue that caused his death, warrants the conclusion that a 
remand for an opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  As service and post-service 
medical records provide no basis to grant this claim, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


